               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DOYLE KEITH HEGWOOD,

                     Petitioner,
                                                   Case No. 21-CV-620-JPS
 v.

 EARNELL LUCAS,
                                                                   ORDER
                     Respondent.


        On May 18, 2020, Petitioner Doyle Keith Hegwood (“Hegwood”)

filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

(Docket #1). Hegwood also filed a motion for leave to proceed without

prepayment of the filing fee. (Docket #2). For the reasons explained herein,

the Court will deny Hegwood’s petition and dismiss his case.

1.      BACKGROUND

        In December 1989, a criminal complaint was filed in the Milwaukee

County Circuit Court against Hegwood. State of Wisconsin vs. Doyle K.

Hegwood,    1989CF894011    (Milwaukee     Cnty    Cir.   Ct.)   available   at

https://wcca.wicourts.gov/caseDetail.html?caseNo=1989CF894011&county

No=40&index=0&mode=details (last visited Aug. 3, 2021); (Docket #1-2 at

1–2). Hegwood was charged with one count of second degree sexual

assault. Hegwood, 1989CF894011; (Docket #1-2 at 1–2). At the time the

complaint was entered and a warrant was issued, Hegwood was serving a

prison sentence in Missouri. Hegwood, 1989CF894011. Upon completion of

that sentence, Hegwood was transported to Wisconsin. Id.

        During the pendency of his state proceedings, while in the

Milwaukee County Jail, Hegwood filed the present petition for a writ of



     Case 2:21-cv-00620-JPS Filed 08/04/21 Page 1 of 5 Document 5
habeas corpus pursuant to 28 U.S.C. § 2241. (Docket #1). In his petition,

Hegwood raises three grounds for relief: (1) violation of due process

(Hegwood argues that the statute of limitations for his criminal charge has

passed); (2) lack of subject matter jurisdiction; and (3) unlawful

imprisonment. (Id. at 10–11).

        On June 21, 2021, Hegwood moved the state court to dismiss the

charge against him. Hegwood, Case No. 1989CF894011. Shortly after, the

state informed the court that it could not find its file on Hegwood, it could

not locate police reports made against Hegwood, and the victim would not

be appearing. Id. On July 6, 2021, the court granted Hegwood’s motion and

dismissed the case against him. Id.

2.      LEGAL STANDARD

        Individuals who are held in state custody for any reason other than

a conviction may challenge their incarceration under Section 2241. Jacobs v.

McCaughtry, 251 F.3d 596, 597 (7th Cir. 2001) (noting that a habeas petition

may be brought pursuant to Section 2241 by petitioners held for “some

other reason, such as pre-conviction custody”) (citing Walker v. O’Brien, 216

F.3d 626, 633 (7th Cir. 2000)). Section 2241 allows pre-trial detainees to

challenge their continued confinement, however, as the Seventh Circuit

explains, Section 2241 petitions offer very limited avenues for relief:

        Federal courts must abstain from interfering with state court
        criminal proceedings involving important state interests, as
        long as the state court provides an opportunity to raise the
        federal claims and no “exceptional circumstances” exist.
        Stroman Realty, Inc., v. Martinez, 505 F.3d 658, 662 (7th Cir.
        2007). See also [Younger v. Harris, 401 U.S. 37, 43 (1971)]. Relief
        for state pretrial detainees through a federal petition for a writ
        of habeas corpus is generally limited to speedy trial and
        double jeopardy claims, and only after the petitioner has
        exhausted state-court remedies.


                              Page 2 of 5
     Case 2:21-cv-00620-JPS Filed 08/04/21 Page 2 of 5 Document 5
Olsson v. Curran, 328 F. App’x 334, 335 (7th Cir. 2009) (emphasis added);

Tran v. Bartow, 210 F. App’x 538, 540 (7th Cir. 2006).

        Further, petitioners who are no longer being held in pre-conviction

custody are no longer subject to potential relief under Section 2241. See

Jackson v. Clements, 796 F.3d 841, 842 (7th Cir. 2015) (“[The petitioner] was

no longer a pre-trial detainee when the district court ruled on the merits of

his petition, and, thus, relief under § 2241 was no longer available to

him . . . . Once [the petitioner] was convicted, the claims concerning his pre-

trial confinement became moot.”).

3.      ANALYSIS

        Here, it appears that Hegwood has made no effort to exhaust his

state-court remedies. He does not allege that he has attempted to seek relief

in the state courts, and the publicly available record is void of such an

attempt.

        More importantly, Hegwood is no longer a pretrial detainee. The

state court dismissed the case against him, and the Milwaukee County Jail

does not list him as a current inmate.1 Hegwood can no longer maintain a

petition under Section 2241.

4.      CONCLUSION

        Based on the above, the Court will deny Hegwood’s petition as moot

and dismiss his case without prejudice. The Court will also deny as moot

his motion to proceed without prepayment of the filing fee (both because

the Court is dismissing the case and because it appears Hegwood paid the

filing fee).



        1Welcome to the Milwaukee County Inmate Search, Milwaukee Cnty. Off.
Sheriff, http://www.inmatesearch.mkesheriff.org/ (last visited Aug. 3, 2021).


                              Page 3 of 5
     Case 2:21-cv-00620-JPS Filed 08/04/21 Page 3 of 5 Document 5
       Finally, Rule 1(b) of the Rules Governing 2254 Cases provides that a

“district court may apply any or all of these rules to a habeas corpus petition

not covered by Rule 1(a)” i.e., Section 2254 petitions. Therefore, the Court

will apply these rules to this Section 2241 case to determine whether to issue

a certificate of appealability. Under Rule 11(a) of the Rules Governing

Section 2254 Cases, “the district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” To

obtain a certificate of appealability under 28 U.S.C. § 2253(c)(2), a petitioner

must make a “substantial showing of the denial of a constitutional right”

by establishing that “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal citations omitted). No reasonable jurists could debate

whether this Court’s procedural ruling was correct. As a consequence, the

Court is compelled to deny a certificate of appealability as to Hegwood’s

petition.

       Accordingly,

       IT IS ORDERED that Petitioner Doyle Keith Hegwood’s petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Docket #1) be and the

same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that Petitioner Doyle Keith Hegwood’s

motion for leave to proceed without prepayment of the filing fee (Docket

#2) be and the same is hereby DENIED as moot;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice; and




                            Page 4 of 5
   Case 2:21-cv-00620-JPS Filed 08/04/21 Page 4 of 5 Document 5
      IT IS FURTHER ORDERED that a certificate of appealability be and

the same is hereby DENIED.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 4th day of August, 2021.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                           Page 5 of 5
  Case 2:21-cv-00620-JPS Filed 08/04/21 Page 5 of 5 Document 5
